COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                    MEMORANDUM ORDER

Appellate case name:      Joan Gottlieb Mendell v. Laurence Scott and Rachel Chaput

Appellate case number:    01-20-00578-CV

Trial court case number: 475348

Trial court:              Probate Court No 1 of Harris County

    Appellant’s Unopposed Second Motion to Extend Time to File Appellant’s Reply Brief is
GRANTED. Appellant’s reply brief is due April 11, 2022.
       It is so ORDERED.

Judge’s signature: /s Amparo Guerra
                   Acting individually


Date: March 29, 2022